[Cite as State v. $1,885 in United States Currency, 2011-Ohio-3038.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

                                                              JUDGES:
STATE OF OHIO                                         :       Hon. W. Scott Gwin, P.J.
                                                      :       Hon. Julie A. Edwards, J.
                         Plaintiff-Appellee           :       Hon. Patricia A. Delaney, J.
                                                      :
-vs-                                                  :
                                                      :       Case No. 2011-CA-00036
$1885.00 IN U.S. CURRENCY                             :
(Criminal Case No. 2009-CR-0437                       :
Johnny Brack)                                         :       OPINION
                Defendant-Appellant




CHARACTER OF PROCEEDING:                                  Civil appeal from the Stark County Court of
                                                          Common Pleas, Case No. 09-MI-0131

JUDGMENT:                                                 Dismissed

DATE OF JUDGMENT ENTRY:                                   June 20, 2011

APPEARANCES:

For Plaintiff-Appellee                                    For Defendant-Appellant

JOHN D. FERRERO                                           LEISHA SHERRELL-SIMS, PRO SE
STARK COUNTY PROSECUTOR                                   919 Sandal Place N.E.
BY: GERALD T. YOST                                        Canton, OH 44704
110 Central Plaza S., Ste 510
Canton, OH 44702
[Cite as State v. $1,885 in United States Currency, 2011-Ohio-3038.]


Gwin, P.J.

        {¶1}     Leisha Sherrell-Sims appeals a judgment of the Court of Common Pleas

of Stark County, Ohio, which found money seized by the North Canton police was the

property of Johnny V. Brack, and ordered the money sent to the clerk of court to apply

to amounts Brack owed on prior cases. Appellant shared a home with Brack. Brack was

arrested on drug charges but acquitted; appellant was never charged with a crime.

        {¶2}     The court journalized its judgment on December 7, 2010. On January 27,

2011, the court issued a nunc pro tunc entry to correct a scrivener’s error. On February

10, 2011, appellant filed her notice of appeal.

        {¶3}     App. R. 4 (A) provides a notice of appeal must be filed within 30 days from

the entry of the judgment being appealed. The time requirement is jurisdictional, and

this court has no jurisdiction to review an untimely appeal. Rundle v. Rundle (1997),

123 Ohio App. 3d 304, 305, 704 N.E. 2d 56, citations deleted.

        {¶4}     A nunc pro tunc order speaks as of the date of the original judgment, and

does not extend the 30-day filing period for an appeal.                Gold Touch, Inc. v. TJS Lab,

Inc. (1998), 130 Ohio App. 3d 106, 719 N.E. 2d 629.
Stark County, Case No. 2011-CA-00036                                                3


      {¶5}   We find we lack jurisdiction to review this judgment, and accordingly the

appeal is dismissed.

By Gwin, P.J.,

Edwards, J., and

Delaney, J., concur




                                           _________________________________
                                           HON. W. SCOTT GWIN

                                           _________________________________
                                           HON. JULIE A. EDWARDS

                                           _________________________________
                                           PATRICIA A. DELANEY



WSG:clw 0516
[Cite as State v. $1,885 in United States Currency, 2011-Ohio-3038.]


                IN THE COURT OF APPEALS FOR STARK COUNTY, OHIO

                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO                                           :
                                                        :
                             Plaintiff-Appellee         :
                                                        :
                                                        :
-vs-                                                    :       JUDGMENT ENTRY
                                                        :
$1885.00 IN U.S. CURRENCY                               :
(Criminal Case No. 2009-CR-0437
Johnny Brack)                                           :
                                                        :
                        Defendant-Appellant             :       CASE NO. 2011-CA-00036




       For the reasons stated in our accompanying Memorandum-Opinion, the appeal is

dismissed for lack of jurisdiction.




                                                            _________________________________
                                                            HON. W. SCOTT GWIN

                                                            _________________________________
                                                            HON. JULIE A. EDWARDS

                                                            _________________________________
                                                            PATRICIA A. DELANEY